Breitel, J.
(dissenting). I dissent and vote, to reverse and remand for a new hearing on the ground that an examination of the entire record demonstrates that the city’s expert relied exclusively on a hypothetical assumption as to nonexistent and nonprotected buildings. The déficiency is not supplied by the reference to other rental values which were used only as an adjunct to the computation of impermissible, hypothetical structures (see Arlen of Nanuet v. State of New York, 26 N Y 2d 346, 353-354, 356, 358; People ex rel. Parklin Operating Corp. v. Miller, 287 N. Y. 126,130-131; Levitin v. State of New York, 12 A D 2d 6, 8). Moreover, the record does not contain proof pf comparable sales to support the Referee’s findings.
Order affirmed, etc.